Case: 20-10148     Document: 00515616336         Page: 1     Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 26, 2020
                                  No. 20-10148                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Herminio Perales-Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-246-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Herminio Perales-Perez appeals his guilty plea conviction for illegal
   reentry and the 70-month prison term and three-year supervised release term
   that followed. See 8 U.S.C. § 1326(a), (b)(1). For the following reasons, we
   AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10148       Document: 00515616336           Page: 2   Date Filed: 10/26/2020




                                      No. 20-10148


            We reject Perales-Perez’s assertion that the sentence imposed is
   substantively unreasonable because his argument is purely conclusory,
   unsupported by record citations, and essentially unbriefed.           Although
   Perales-Perez contends that the sentence and the reasons given for it fail to
   consider and give significant weight to mitigating factors, he does not identify
   any such factors. We will not search the record to find support for Perales-
   Perez’s counseled brief. See Nicholas Acoustics & Specialty Co. v. H & M
   Const. Co., 695 F.2d 839, 846–47 (5th Cir. 1983); see also Fed. R. App. P.
   28(a)(8)(A). “Inadequately briefed issues are deemed abandoned.” United
   States v. Stevens, 487 F.3d 232, 244 (5th Cir. 2007); see also United States v.
   Cothran, 302 F.3d 279, 286 n.7 (5th Cir. 2002); Yohey v. Collins, 985 F.2d
222, 224–25 (5th Cir. 1993). Similarly, Perales-Perez’s one-line contention
   that the district court relied solely, and thus improperly, on his criminal
   history is deemed abandoned because it is conclusory and is merely
   mentioned in passing without being developed into an argument. See Stevens,
487 F.3d at 242 n.1; Cothran, 302 F.3d at 286 n.7. We do not liberally
   construe a counseled brief. Woodfox v. Cain, 609 F.3d 774, 792 (5th Cir.
   2010).
            Perales-Perez also contends that it was error to sentence him to a term
   of imprisonment greater than two years and a term of supervised release
   longer than one year for a violation of § 1326. He states that this issue raises
   subsidiary issues, the first being whether the statutory enhancement
   provisions in § 1326(b) are unconstitutional because Congress unequivocally
   intended the enhancements to be sentencing factors, not elements of separate
   offenses.    The second subsidiary issue is whether his guilty plea was
   involuntary and violated Federal Rule of Criminal Procedure 11 because he
   was not admonished that the prior felony provision of § 1326(b)(1) stated an
   essential offense element that he had the right to have the government prove,
   and a jury find, beyond a reasonable doubt. Perales-Perez concedes that any




                                           2
Case: 20-10148     Document: 00515616336          Page: 3   Date Filed: 10/26/2020




                                   No. 20-10148


   relief in connection with these issues is foreclosed under Almendarez-Torres
   v. United States, 523 U.S. 224, 226–27 (1998). He nevertheless raises them
   to preserve them for further review.
         AFFIRMED.




                                          3